                         Case 3:17-cv-00340-MMD-CLB Document 180 Filed 12/10/20 Page 1 of 2



                     1   CLAYTON P. BRUST, ESQ. – NSB #5234
                         cbrust@rssblaw.com
                     2   THERESE M. SHANKS, ESQ. – NSB #12890
                         tshanks@rssblaw.com
                     3   Robison, Sharp, Sullivan & Brust
                         A Professional Corporation
                     4   71 Washington Street
                     5   Reno, Nevada 89503
                         Telephone: (775) 329-3151
                     6   Facsimile: (775) 329-7941

                     7   Attorneys for Plaintiff

                     8
                     9                              UNITED STATES DISTRICT COURT

                    10                                     DISTRICT OF NEVADA

                    11
                         ATHERTON RESOURCES, LLC., a                  CASE NO: 3:17-cv-00340-MMD-CLB
                    12   Nevada Limited Liability Company,
                    13                 Plaintiff,
                    14   vs.
                    15   ANSON RESOURCES, LTD, BRUCE
                         RICHARDSON, an individual., and
                    16   DOES I-X inclusive,
                    17               Defendants.
                         ______________________________/
                    18
                    19           STIPULATION; ORDER EXTENDING DEADLINE FOR BILL OF COSTS

                    20          The parties, through their undersigned counsel, hereby stipulate and request an

                    21   order extending the final day to file and serve a Bill of Costs Pursuant to Fed R. Civ. P.

                    22   54 and LR 54-1, et seq., by 60 days. Accordingly, the last day for the parties to file and

                    23   serve a Bill of Costs shall be February 12, 2021. The parties are currently attempting to

                    24   negotiate a settlement of this matter and require additional time to do so. Filing bills of

                    25   cost while negotiating will interfere with such settlement efforts. This request is not for
                    26   …
                    27   …
                    28   …
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503
(775) 329-3151
                         Case 3:17-cv-00340-MMD-CLB Document 180 Filed 12/10/20 Page 2 of 2



                     1   the purpose of delay, but to facilitate settlement.
                     2   Dated this 10th day of December, 2020.            Dated this 10th day of December, 2020.
                     3
                     4      /s/Clayton P. Brust                              /s/Brian McMahon
                         Clayton P. Brust, Esq.                            Brian McMahon, Esq.
                     5   Robison, Belaustegui, Sharp & Low                 McMahon Law Offices, Ltd.
                         71 Washington Street                              3715 Lakeside Drive, Ste. A
                     6   Reno, NV 89503                                    Reno, NV 89509
                     7   Attorney for Plaintiff                            Attorneys for Defendant

                     8
                     9
                    10
                    11
                    12
                                                                    ORDER
                    13
                    14          IT IS SO ORDERED.

                    15          Dated this ___
                                           10thday of ______________,
                                                       December       2020.
                    16
                    17                                              ______________________________
                                                                    United States Magistrate Judge
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.
Reno, NV 89503                                                         2
(775) 329-3151
